Name: 88/625/EEC: Commission Decision of 8 December 1988 amending Decision 82/947/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  competition;  plant product
 Date Published: 1988-12-16

 Avis juridique important|31988D062588/625/EEC: Commission Decision of 8 December 1988 amending Decision 82/947/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 347 , 16/12/1988 P. 0074 - 0074*****COMMISSION DECISION of 8 December 1988 amending Decision 82/947/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (88/625/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 88/380/EEC (2), and in particular Article 15 (2), (3) and (7) thereof; Whereas, under Article 15 (1) of Directive 70/457/EEC, seed and propagating material of varieties of agricultural plant species which have been officially accepted in at least one of the Member States in accordance with the provisions of the said Directive are in principle subject to no marketing restrictions relating to variety within the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom was authorized by Commission Decision 82/947/EEC (3) to prohibit the marketing of seed of certain varieties of agricultural plant species, including the wheat variety Campremy; Whereas, in respect of the variety Campremy, the authorization was granted on the ground that, when assessed in accordance with the national rules governing the acceptance of varieties in the United Kingdom, which apply as part of current Community provisions, the variety was not considered sufficiently uniform with regard to certain of its characteristics (Article 15 (3) (a) of Directive 70/457/EEC); Whereas the variety can now after all be considered sufficiently uniform and the United Kingdom has requested that the authorization be withdrawn; Whereas, therefore, the authorization can no longer be justified by the aforementioned provision of Directive 70/457/EEC and Decision 82/947/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (II) of Decision 82/947/EEC the following point is deleted: '2. Triticum aestivum L. Campremy'. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 8 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 383, 31. 12. 1982, p. 23.